IN THE COURT OF APPEALS OF IOWA

                                       No. 15-1915
                                 Filed January 27, 2016


IN THE INTEREST OF W.P. AND O.P.,
Minor Children,

B.P., Father,
Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.




          A father appeals from the termination of his parental rights to his children.

AFFIRMED.




          Michael A. Horn of Kuntz, Laughlin & Horn, Des Moines, for appellant

father.

          Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

          Charles Fuson of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor children.



          Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


DOYLE, Judge.

         A father appeals from the termination of his parental rights to his children

born in 2006 and 2009.1 He asserts that termination of his parental rights was

not in the children’s best interests and that termination would be detrimental due

to the closeness of the parent-child relationship. Reviewing his claims de novo,

see In re A.M., 843 N.W.2d 100, 110 (Iowa 2014), we affirm.

         In determining whether parental rights should be terminated under Iowa

Code chapter 232 (2015), the juvenile court “follows a three-step analysis.” See

In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Step one requires the court to

“determine if a ground for termination under section 232.116(1) has been

established” by the State. Id. If the juvenile court finds grounds for termination,

the court moves to the second step of the analysis: deciding if the grounds for

termination should result in a termination of parental rights under the best-

interest framework set out in section 232.116(2). Id. at 706-07. In making this

determination, the primary considerations are the children’s safety, their best

placement for furthering their long-term nurturing and growth, and their physical,

mental, and emotional conditions and needs. Iowa Code § 232.116(2). Even if

the juvenile court finds “the statutory best-interest framework supports

termination of parental rights,” the court must proceed to the third and final step:

considering “if any statutory exceptions set out in section 232.116(3) should

serve to preclude termination of parental rights.” D.W., 791 N.W.2d at 707.

         The juvenile court terminated the father’s parental rights pursuant to

section 232.116(1)(e) and (f). When the juvenile court terminates parental rights

1
    The children’s mother is deceased.
                                         3


on more than one ground, we may affirm the order on any ground we find

supported by clear and convincing evidence in the record. D.W., 791 N.W.2d at

707.   The father concedes that his incarceration prevents the return of the

children to his care at the present time and that his parental rights could be

terminated pursuant to section 232.116(1)(f).

       The father contends termination of his parental rights is not in the

children’s best interests because the children were not, at the time of the hearing,

placed in a pre-adoptive home. On the issue of best interests, the juvenile court

concluded:

       These children need a long-term commitment from a parent to be
       appropriately nurturing, supportive of their growth and
       development, and who can meet their physical, mental, emotional
       and safety needs. Unfortunately, [the father] has a long history of
       not being the parent these children need. It is not in the children’s
       best interest to continue to wait in limbo for [the father] to
       demonstrate an ability or willingness to appropriately parent. These
       children deserve to have a safe, stable, drug-free home where their
       emotional and physical needs will consistently be met. . . . [W]hen
       a parent is incapable of changing to allow the children to return
       home, termination is necessary. In re T.T., 541 N.W.2d 552, 557
       (Iowa Ct. App. 1995). While these children are not currently placed
       in a pre-adoptive home, they have thrived in their current home and
       have shown the ability to attach to a family. They deserve an
       opportunity to have a permanent, stable, loving home, and there is
       no reason to believe that such a family will not be found for them.

Upon our de novo review of the record, we agree.

       The father contends termination would be detrimental to the children due

to the closeness of the parent-child relationship. See Iowa Code § 232.116(3)(c).

We have no doubt a bond exists between the father and his children, but our

“consideration must center on whether the child[ren] will be disadvantaged by

termination, and whether the disadvantage overcomes [the parent’s] inability to
                                          4

provide for [the children’s] developing needs.” D.W., 791 N.W.2d at 709. The

juvenile court concluded:

       These children are young; [the father] was only their primary care
       taker for one year of their lives, and their bond with [the father]
       would have naturally diminished due to lack of contact due to his
       incarceration. They are not placed with relatives and most
       importantly are able to attach and be adopted into a permanent
       home.

Upon our de novo review of the record, we find no clear and convincing evidence

that termination would be detrimental to the children due to the parent-child bond.

Termination of the father’s parental rights without further delay is in the children’s

best interests, even if a bond exists.

       Accordingly, we affirm the juvenile court’s order terminating the father’s

parental rights.

       AFFIRMED.